EXHIBIT 10.2




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.
NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED: (I) IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT OR APPLICABLE STATE
SECURITIES LAWS; OR (II) IN THE ABSENCE OF AN EXEMPTION AVAILABLE PURSUANT TO
WHICH REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.




BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).




REPLACEMENT, AMENDED AND RESTATED PROMISSORY NOTE







Effective Date: as of February 24, 2015




$3,000,000.00




FOR VALUE RECEIVED, BLUE EARTH, INC., a Nevada corporation (the “Issuing
Borrower”), BLUE EARTH TECH, INC., a Nevada corporation, BLUE EARTH GENERATOR,
INC. (f/k/a Blue Earth Energy Management, Inc.), a Nevada corporation, BLUE
EARTH FINANCE, INC., a Nevada corporation, BLUE EARTH ENERGY MANAGEMENT
SERVICES, INC. (f/k/a Castrovilla, Inc.), a California corporation, BLUE EARTH
SOLAR, INC. (f/k/a Xnergy), a California corporation, ECOLEGACY GAS & POWER,
LLC, a California limited liability company, BLUE EARTH POWER PERFORMANCE
SOLUTIONS, INC. (f/k/a Intelligent Power, Inc.), an Oregon corporation, BLUE
EARTH ENERGY POWER SOLUTIONS, LLC (f/k/a Millennium Power Solutions, LLC), an
Oregon limited liability company, BLUE EARTH CHP, INC. (f/k/a IPS Power
Engineering,  Inc.),  a  Utah  corporation,  MAILI  PV  01,  LLC,  a  Hawaii
 limited  liability company, and SUMTER HEAT & POWER, LLC, a Nevada limited
liability company, whose address  is  2298  Horizon  Ridge  Parkway,  Suite
 205,  Henderson,  NV  89052  (each  of  the foregoing, including the Issuing
Borrower, hereinafter sometimes individually referred to as a “Borrower”  and
 all  such entities sometimes hereinafter collectively referred to  as
“Borrowers”), jointly, severally and collectively, hereby promise to pay to the
order of TCA Global Credit Master Fund, LP, a Cayman Islands limited





--------------------------------------------------------------------------------




partnership, with an office located at 3960 Howard Hughes Parkway, Suite 500,
Las Vegas, Nevada 89169, and its successors or assigns (the “Holder”), the
principal amount of Three Million and No/100 United States Dollars
(US$3,000,000.00) on or prior to the Revolving Loan Maturity Date (the “Maturity
Date”), and to pay interest on the unpaid principal balance hereof at the rate
of twelve percent (12%) per annum (the “Applicable Rate”) commencing as of the
effective date hereof, and to pay all other Obligations under the Credit
Agreement, all in accordance with the terms hereof and the Credit Agreement.
 This Promissory Note (this note, and all modifications, extensions, future
advances, supplements, and renewals thereof, and any substitutions therefor,
hereinafter referred to as the “Note”) shall be payable in accordance with the
terms set forth below.




1.  Payments.




(a)  Interest Only Payments.  Commencing on the first (1st) day of April 2015,
and on the first (1st) day of each consecutive calendar month thereafter through
and including July 1, 2015, the Borrowers shall make a payment to Holder of all
accrued and unpaid interest due hereunder.




(b)  First Principal Payment.  On the earlier to occur of: (i) July 1, 2015; or
(ii) the closing of the sale contemplated by the “Purchase Agreement” (as
defined in the Second Amendment), the Borrowers shall make a principal payment
to Holder in the amount of One Million Dollars ($1,000,000).




(c)  Principal and Interest Payments.  Commencing on the first (1st) day of
August 1, 2015, and on the first (1st) day of each consecutive calendar month
thereafter until the Maturity Date, the Borrowers shall make a payment to Holder
of principal and interest in an amount necessary and required to fully amortize
the then remaining principal amount of this Note in equal monthly payments by
the Maturity Date.  The amount of such principal and interest payments shall be
calculated by Holder pursuant to an amortization schedule to be prepared by
Holder and delivered to Borrowers prior to the payment due hereunder on August
1, 2015.




(d)  Payment at Maturity.  The principal amount of this Note, together with all
accrued and unpaid interest, and all other sums and other Obligations due and
payable hereunder and/or under any other Loan Documents, shall be due and
payable in full to the Holder on the Maturity Date.




(e)  Prepayment.  The Borrowers, at their option, shall have the right to make
full or partial  prepayments  under  this  Note  without  premium  or  penalty,
 at  any time  prior  to  the Maturity Date.




(f)  Payment of Default Interest.  Any amount of principal, interest or other
sums due on this Note which is not paid when due shall bear interest from the
date due until such past due amount is paid in full at the Default Rate.




2




--------------------------------------------------------------------------------




(g)  Late Fee. If all or any portion of the payments of principal, interest or
other charges due hereunder are not received by the Holder within five (5) days
of the date such payment is due, then the Borrowers shall pay to the Holder a
late charge (in addition to any other remedies that Holder may have) equal to
five percent (5%) of each such unpaid payment or sum.




Any  payments  returned  to  Holder  for  any  reason  must  be  covered  by
 wire  transfer  of immediately available funds to an account designated by
Holder, plus a $100.00 administrative fee charge.  Holder shall have no
responsibility or liability for payments purportedly made hereunder but not
actually received by Holder; and the Borrowers shall not be discharged from the
obligation to make such payments due to loss of same in the mails or due to any
other excuse or justification ultimately involving facts where such payments
were not actually received by Holder.




(h)  General Payment Provisions.  Interest shall be calculated on the basis of a
360- day year, and shall accrue daily on the outstanding principal amount
outstanding from time to time for the actual number of days elapsed, until
payment in full of the Obligations has been made.  All payments received and
actually collected by Holder hereunder shall be applied first to any costs, fees
and expenses due or incurred hereunder or under any other Loan Documents, second
to accrued and unpaid interest hereunder, and last to reduce the outstanding
principal balance of this Note.  All payments on this Note shall be made in
lawful money of the United States of America by wire transfer to Holder’s
account as set forth in   Exhibit “A”   attached hereto, or such other account
as the Holder may designate by written notice to the  Borrowers from time to
time in accordance with the provisions of this Note (except that  the  principal
payment due under Section 1(b) above may be made directly by Sun Financial  to
DKPA in accordance with the terms of the Second Amendment).




2.  Amended and Restated Note.   This Note is being issued in connection with a
Credit Agreement by and between the Borrower and the Holder dated as of January
31, 2013, but made effective as of February 22, 2013, as amended by that certain
First Amendment to Credit Agreement dated as of September 11, 2013 (the “First
Amendment”), as further amended by Second Amendment to the Credit Agreement
dated of even date herewith (the “Second Amendment”) (collectively, as further
amended, supplemented, renewed or modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined in this
 Note  shall  have  the  same  meaning  ascribed  to  such  terms  as  set
 forth  in  the  Credit Agreement, unless the context otherwise requires.  This
Note amends, restates, replaces and supersedes, in its entirety, the “Existing
Revolving Note” (as such term is defined in the Second Amendment), as well as
all other Obligations of the Borrowers as more specifically set forth and
outlined in the Second Amendment (the “Original Obligations”).  It is the
intention of the Borrowers and Holder that while this Note amends, restates,
replaces and supersedes the Original Obligations, in their entirety, it is not
in payment or satisfaction of the Original Obligations, but rather is the
substitute of one evidence of debt for another without any intent to extinguish
the old.  Should there be any conflict between any of the terms of the Original
Obligations, and the terms of this Note, the terms of this Note shall control.
 This Note is not a novation.





3




--------------------------------------------------------------------------------




3.  Secured Nature of Note.  The indebtedness evidenced by this Note is secured
by all of the Loan Documents, and UCC-1 Financing Statements filed of record in
connection therewith. All of the agreements, conditions, covenants, provisions,
representations, warranties and stipulations contained in any of the Loan
Documents which are to be kept and performed by the Borrowers are hereby made a
part of this Note to the same extent and with the same force and effect as if
they were fully set forth herein, and the Borrowers covenant and agree to keep
and perform them, or cause them to be kept or performed, strictly in accordance
with their terms.




4.  Defaults and Remedies.




(a)  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” hereunder: (i) the Borrowers shall fail to pay
any installment of interest, principal or other sums due under this Note or any
other Loan Documents when any such payment shall be due and payable; (ii) any of
the Borrowers makes an assignment for the benefit of creditors; (iii) any order
or decree is rendered by a court which appoints or requires the appointment of a
receiver, liquidator or trustee for any of the Borrowers, and the order or
decree is not vacated within thirty (30) days from the date of entry thereof;
(iv) any order or decree is rendered by a court adjudicating any of the
Borrowers insolvent, and the order or decree is not vacated within thirty (30)
days from the date of entry thereof; (v) any of the Borrowers files a petition
in bankruptcy under the provisions of any bankruptcy law or any insolvency act;
(vi) any of the Borrowers admits, in writing, its inability to pay its debts as
they become due; (vii) a proceeding or petition in bankruptcy is filed against
any of the Borrowers, and such proceeding or   petition is not dismissed within
thirty (30) days from the date it is filed; (viii) any of the Borrowers files a
petition or answer seeking reorganization or arrangement under the bankruptcy
laws or any law or statute of the United States or any other foreign country or
state; or (ix) any of the Borrowers shall fail to perform, comply with or abide
by any of the stipulations, agreements, conditions and/or covenants contained in
this Note or any other Loan Documents on the part of the Borrowers to be
performed, complied with, or abided by, and such failure is not cured within ten
(10) days after written notice of such failure is delivered by Holder to the
Borrowers. Notwithstanding the foregoing, for purposes of Sections 4(a) and (b),
Borrowers shall be defined to mean solely Blue Earth, Inc., Blue Earth CHP,
Inc., Maili PV 01, LLC and Sumter Heat & Power, LLC.




(b)  Remedies.  Upon the occurrence of one or more Events of Default, the
Holder, at its option and without further notice, demand or presentment for
payment to the Borrowers or others, may declare the then outstanding principal
balance of this Note, together with all other Obligations due under the Note and
the other Loan Documents, immediately due and payable, together with all accrued
and unpaid interest thereon and thereafter all such sums shall bear interest at
the Default Rate, together with all reasonable attorneys’ fees, paralegals’ fees
and costs and expenses incurred by the Holder in collecting or enforcing payment
thereof (whether such fees, costs or expenses are incurred in negotiations, all
trial and appellate levels, administrative proceedings, bankruptcy proceedings
or otherwise), and all other sums due by the Borrowers hereunder and under the
Loan Documents, all without any relief whatsoever





4




--------------------------------------------------------------------------------




from any valuation or appraisement laws and payment thereof may be enforced and
recovered in whole or in part at any time by one or more of the remedies
provided to the Holder at law, in equity, or under this Note or the other Loan
Documents.




5.  Lost or Stolen Note.  Upon notice to the Borrowers of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of an indemnification undertaking by the Holder to the Borrowers in
a form reasonably acceptable to the Borrowers and customary for similar
circumstances in commercial lender/borrower circumstances, and, in the case of
mutilation, upon surrender and cancellation of the Note, the Borrowers shall
execute and deliver a new Note of like tenor and date and in substantially the
same form as this Note.




6.  Cancellation.  After all Obligations at any time owed on this Note or any
other Loan Documents have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Borrowers for cancellation and
shall not be re-issued.




7.  Waivers.  The Borrowers hereby waive and release all benefit that might
accrue to the Borrowers by virtue of any present or future laws exempting any
property that may serve as security for this Note, or any other property, real
or personal, or any part of the proceeds arising from any sale of any such
property, from attachment, levy, or sale under execution, exemption from civil
process, or extension of time for payment, including, without limitation, any
and all homestead exemption rights of the Borrowers, if any; and the Borrowers
agree that any property that may be levied upon pursuant to a judgment obtained
by virtue hereof, on any writ of execution issued thereon, may be sold upon any
such writ in whole or in part in any order or manner desired by Holder.  In
addition, the Borrowers and all others who are, or may become liable for the
payment hereof: (i) severally waive presentment for payment, demand, notice of
nonpayment or dishonor, protest and notice of protest of this Note or the other
Loan Documents, and all other notices in connection with the delivery,
acceptance, performance, default, or enforcement of the payment of this Note or
the other Loan Documents; (ii) expressly consent to all extensions of time,
renewals or postponements of time of payment of this Note or the other Loan
Documents from time to time prior to or after the maturity of this Note without
notice, consent or further consideration to any of the foregoing; (iii)
expressly agree that the Holder shall not be required first to institute any
suit, or to exhaust its remedies against the Borrowers, or any other Person or
party to become liable hereunder or against any collateral that may secure this
Note in order to enforce the payment of this Note; and (iv) expressly agree
that, notwithstanding the occurrence of any of the foregoing (except the express
written release by the Holder of any such Person), the undersigned shall be and
remain, directly and primarily liable for all sums due under this Note.




8.  Governing Law.  All terms and provisions hereof and the rights and
obligations of the Borrowers and Holder hereunder shall be governed, construed
and interpreted in accordance with the laws of the State of Nevada, without
reference to conflict of laws principles.




5




--------------------------------------------------------------------------------




9.  Expenses.  The Borrowers agree to pay and reimburse the Holder upon demand
for all costs and expenses (including, without limitation, attorneys’ fees and
expenses) that the Holder may incur in connection with (i) the exercise or
enforcement of any rights or remedies (including, but not limited to,
collection) granted hereunder or otherwise available to it (whether at law, in
equity or otherwise), or (ii) the failure by the Borrowers to perform or observe
any of the provisions hereof.  The provisions of this Section 9 shall survive
the execution and delivery of this Note, the repayment of any or all of the
principal or interest owed pursuant hereto, and the termination of this Note.




10.  Waiver of Jury Trail.   THE BORROWERS HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO
ANY LITIGATION BASED ON THIS NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS NOTE OR ANY OTHER  LOAN  DOCUMENTS,  OR  ANY  COURSE  OF  CONDUCT,
 COURSE  OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR
BETWEEN ANY PARTY HERETO, AND THE BORROWERS AGREE AND CONSENT  TO  THE  GRANTING
 TO  HOLDER  OF  RELIEF  FROM  ANY  STAY ORDER WHICH MIGHT BE ENTERED BY ANY
COURT AGAINST HOLDER AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF.   THIS
PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER ACCEPTING THIS NOTE FROM THE
BORROWERS. THE BORROWERS’ REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY
ACKNOWLEDGED.




11.  Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The  remedies  of  the  Holder  as  provided  herein,  or  the  other
 Loan  Documents,  shall  be cumulative and concurrent and may be pursued
singly, successively or together, at the sole discretion of the Holder, and may
be exercised as often as occasion therefor shall occur; and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof.




12.  Specific Shall Not Limit General; Construction.  No specific provision
contained in this Note shall limit or modify any more general provision
contained herein.  This Note shall be deemed to be jointly drafted by the
Borrower and the Holder and shall not be construed against any person as the
drafter hereof.




13.  Failure or Indulgence Not Waiver.   Holder shall not be deemed, by any act
of omission or commission, to have waived any of its rights or remedies
hereunder or under any Loan Documents, unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in the
writing.  A waiver on one event shall not be construed as continuing or as a bar
to or waiver of any right or remedy to a subsequent event.
















6




--------------------------------------------------------------------------------




14.  Notice.    Notice  shall  be  given  to  each  party at  the  address
 indicated  in  the preamble hereto or at such other address as provided to the
other party in writing, and such notice shall be deemed properly given in
accordance with the notice provisions set forth in the Credit Agreement.




15.  Usury Savings Clause.  Notwithstanding any provision in this Note or the
other Loan Documents, the total liability for payments of interest and payments
in the nature of interest, including, without limitation, all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the jurisdiction governing
this Note or any other applicable law.  In the event the total liability of
payments of interest and payments in the nature of interest, including, without
limitation, all charges, fees, exactions or other sums which may at any time be
deemed to be interest, shall, for any reason whatsoever, result in an effective
rate of interest, which for any month or other interest  payment  period
 exceeds  the  limit  imposed  by  the  usury  laws  of  the  jurisdiction
governing this Note, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
by, between, or to any party hereto, be applied to the reduction of the
outstanding principal balance of this Note immediately upon receipt  of  such
 sums  by the  Holder  hereof,  with  the  same  force  and  effect  as  though
 the Borrowers had specifically designated such excess sums to be so applied to
the reduction of such outstanding  principal  balance  and  the  Holder  hereof
 had  agreed  to  accept  such  sums  as  a penalty-free payment of principal;
provided, however, that the Holder of this Note may, at any time and from time
to time, elect, by notice in writing to the Borrowers, to waive, reduce, or
limit the collection of any sums in excess of those lawfully collectible as
interest rather than accept such sums as a prepayment of the outstanding
principal balance.  It is the intention of the parties that the Borrowers do not
intend or expect to pay nor does the Holder intend or expect to charge or
collect any interest under this Note greater than the highest non-usurious rate
of interest which may be charged under applicable law.




16.  Binding  Effect.    This  Note  shall  be  binding  upon  the  Borrowers
 and  the successors  and  assigns  of  the  Borrowers  and  shall  inure  to
 the  benefit  of  Holder  and  the successors and assigns of Holder.




17.  Severability.  In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal, or unenforceable, in whole
or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note.  The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.













7




--------------------------------------------------------------------------------




18.  Participations.  Holder may from time to time sell or assign, in whole or
in part, or grant  participations  in  this  Note  and/or  the  obligations
 evidenced  hereby,  without  any requirement to obtain the Borrowers’ written
consent (provided, however, that Holder shall not so sell or assign this Note to
any party that Holder knows is a direct or indirect competitor of Borrowers).
   The  holder  of  any  such  sale,  assignment  or  participation,  if  the
 applicable agreement between Holder and such holder so provides, shall be: (a)
entitled to all of the rights, obligations and benefits of Holder (to the extent
of such holder’s interest or participation); and (b) deemed to hold and may
exercise the rights of setoff or banker’s lien with respect to any and all
obligations of such holder to the Borrowers (to the extent of such holder’s
interest or participation), in each case as fully as though the Borrowers were
directly indebted to such holder.  Holder may in its discretion give notice to
the Borrowers of such sale, assignment or participation; however, the failure to
give such notice shall not affect any of Holder’s or such holder’s rights
hereunder.




19.  Amendments.  The provisions of this Note may be changed only by a written
agreement executed by the Borrowers and Holder.




20.  Non-U.S. Status.  THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED
IN THE UNITED STATES INTERNAL REVENUE CODE.  IT IS HEREBY AGREED AND UNDERSTOOD
THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS.
 THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES.  ANY
U.S. PERSON WHO HOLDS THIS  OBLIGATION  WILL  BE  SUBJECT  TO  LIMITATIONS
 UNDER  THE  UNITED STATES INCOME TAX LAW.







21.  The liability of all Borrowers hereunder shall be joint and several.



















[Signature page follows]


























8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed as of the
Effective Date set forth above.




BORROWERS:




BLUE EARTH, INC., a Nevada corporation

 

BLUE EARTH TECH, INC., a Nevada corporation

 

 

 

By: /s/ Johnny R. Thomas

Name: Johnny R. Thomas

Title: CEO

 

By: /s/ Johnny R. Thomas

Name: Johnny R. Thomas

Title: President

 

 

 

BLUE EARTH GENERATOR, INC., a

Nevada corporation (f/k/a Blue Earth

Energy Management, Inc.)

 

BLUE EARTH ENERGY MANAGEMENT

SERVICES, INC., a California corporation (f/k/a

Castrovilla, Inc.)

 

 

 

By:  /s/ John Brogan

Name: John Brogan

Title: President

 

By: /s/ John Pink

Name: John Pink

Title: President

 

 

 

BLUE EARTH FINANCE, INC., a Nevada

corporation

 

BLUE EARTH SOLAR, INC. (f/k/a Xnergy), a

California corporation

 

 

 

By: /s/ Johnny R. Thomas

Name: Johnny R. Thomas

Title: President

 

By: /s/ Ruben Fontes

Name: Ruben Fontes

Title: President

 

 

 

ECOLEGACY GAS & POWER, LLC, a

California limited liability company

 

BLUE EARTH POWER PERFORMANCE

SOLUTIONS, INC., an Oregon corporation

(f/k/a Intelligent Power, Inc.)

 

 

 

By: /s/ Ruben Fontes

Name: Ruben Fontes

Title: President

 

By: /s/ Pete Johnson

Name: Pete Johnson

Title: President

 

 

 

BLUE EARTH ENERGY POWER SOLUTIONS,

LLC, an Oregon limited liability company (f/k/a Millennium Power

Solutions, LLC)

 

SUMTER HEAT & POWER, LLC,

a Nevada limited liability company

 

 

 

By: /s/ Ruben Fontes

Name: Ruben Fontes

Title: President

 

By: /s/ Robert Potts

Name: Robert Potts

Title: President








9




--------------------------------------------------------------------------------




BLUE EARTH CHP, INC., a Utah corporation                 

(f/k/a IPS Power Engineering, Inc.)

 

MAILI PV 01, LLC, a Hawaii limited liability

company

 

 

 

By: /s/ Robert Potts

Name: Robert Potts

Title: President

 

By: /s/ Johnny R. Thomas

Name: Johnny R. Thomas

Title: President











































































































10


